DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/03/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The disclosure recites the following limitations: “…of the invention of claim 2…” (par. [0008]), “…of the invention of claim 3…” (par. [0009]), “…of the invention of claim 4…” (par. [0010]), “…of the invention of claim 5…” (par. [0011]), “…of the invention of claim 6…” (par. [0012]), “…of the invention of claim 7…” (par. [0013]), “…with the invention of claim 5…” (par. [0014]), “…with the invention of claim 2…” (par. [0015]), “…with the . 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a magnetic field changing device → a permanent magnet is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
heat transfer medium moving device → a circulating pump is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 10,054,340).
Regarding claim 1, Watanabe discloses a magnetic heat pump device comprising: 
a magnetic working body (2) obtained by charging a magnetic working substance (61-66) having a magnetocaloric effect into a duct in which a heat transfer medium is circulated (refer to Fig. 2);
a magnetic field changing device (refer to permanent magnets 45 and 55) changing a size of a magnetic field to be applied to the magnetic working substance;
a heat transfer medium moving device (refer to circulating pump 30) moving the heat transfer medium between a high-temperature end and a low-temperature end of the magnetic working body;

a heat exchanger (4) on a heat absorption side for causing the heat transfer medium on a side of the low-temperature end to absorb heat (refer to the heat entering heat exchanger 4, as can be seen from Fig. 1), wherein
two or more types of the magnetic working substances (61-66) are connected in cascade (refer to Fig. 4 (a)) by charging the magnetic working substances into the duct of the magnetic working body in an ascending order of Curie points from the low-temperature end to the high-temperature end (refer to col. 9, lines 58-61, and Fig. 4 (b), wherein a graph shows a distribution of Curie temperatures from the magnetic working substances in the duct), and 
a dimension (in the instant case, the space wherein each of the substances is located) in which each of the magnetic working substances is charged is made to correspond to a specific temperature range (refer to Fig. 4) in which a temperature change is large of each of the magnetic working substances (refer to col. 10, lines 43-54).

Regarding claim 3, Watanabe meets the claim limitations as disclosed above in the rejection of claim 1. Further, Watanabe discloses wherein the specific temperature range in which the temperature change is large (refer to the specific temperature change as can be seen from graph in Fig. 4 (b) specifying the Curie temperature of each substance) of each of the magnetic working substances (61-66) is a range in 

Regarding claim 4, Watanabe meets the claim limitations as disclosed above in the rejection of claim 1. Further, Watanabe discloses wherein the magnetic working substances (61-66) are charged into the duct so that the specific temperature ranges of the magnetic working substances are connected in order from lowest to highest (refer to the temperatures from lowest to highest as can be seen from Fig. 4 (b)).

Regarding claims 5-6, Watanabe meets the claim limitations as disclosed above in the rejection of claim 1. Further, Watanabe discloses wherein each of the magnetic working substances (61-66) is a material having a magnetic entropy change larger than a magnetic entropy change of a Gd-based material but having an operating temperature region narrower than an operating temperature region of the Gd-based material, wherein each of the magnetic working substances is an La-based material (refer to col. 8, lines 40-42, wherein each of the magnetic working substances is an La-based material, lanthanum-iron-silicon compound, therefore, necessarily the material having a magnetic entropy change larger than a magnetic entropy change of a Gd-based material, and having an operating temperature region narrower than an operating temperature region of the Gd-based material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 10,054,340) in view of Ito (JP 2011-080711 A, as provided by Applicant; refer to attached translation).
Regarding claim 7, Watanabe meets the claim limitations as disclosed above in the rejection of claim 1. Further, Watanabe discloses the duct, but fails to explicitly disclose wherein the duct is configured by a resin.
However, Ito teaches a magnetic heat pump device (refer to Figs. 1-2), comprising a duct (refer to chamber 7) configured by a resin (refer to the first sentence of par. [0016]).

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Watanabe such that the duct is configured by a resin, in order to increase the durability and efficiency of the duct in view of the teachings by Ito along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763